Citation Nr: 0835996	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-06 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for skin rash.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Lucas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969 and February 1991 to June 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2004 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The U.S. Court of Appeals for Veterans Claims (Court) issued 
a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, (1) 
notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the 
claimant of what specific evidence would be required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  Id. 

A review of the records reflects that the March 2004 VCAA 
notice addressed the requirements to substantiate a claim for 
service connection for skin rash.  The letter did not address 
any of the Kent requirements.  In April 1973, the RO 
initially denied the veteran's claim for service connection 
for skin ulcers of the lower extremity.  He did not appeal 
this rating decision within one year of being notified; 
therefore it became final.  He sought to reopen the matter in 
March 1990.  At that time, the RO properly addressed whether 
new and material evidence was received and reopened the 
claim.  The RO once again denied service connection because 
there was no current disability that was shown to be linked 
to service.  The veteran appealed this decision to the Board, 
and a final decision denying service connection for ulcers of 
the lower extremities based on new and material evidence was 
entered in July 1991.     

In December 2003, the veteran filed a claim for skin rash.  
Although, he has recharacterized the issue and raises new 
arguments, his claim is essentially the same issue that was 
addressed by the RO in 1973 and the Board in 1991.  In its 
March 2004 letter, the RO did not address the issue of 
whether new and material evidence has been received to reopen 
a claim for service connection.  As the RO has not addressed 
this issue, a remand is necessary to correct this procedural 
deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103 (a) that (1) notifies the veteran 
of the evidence and information necessary 
to reopen the claim; (2) notifies the 
veteran of the reasons for the July 1991 
denial (it was determined that skin ulcers 
were not shown on separation examination 
and are not currently demonstrated); and 
(3) notifies the veteran of what specific 
evidence would be required to substantiate 
the element or elements needed to grant 
the veteran's service connection claim 
(i.e., medical evidence establishing that 
a current disability is related to or had 
its onset during his period of active 
duty).  This notice is outlined by the 
Court in Kent, supra.

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been received to reopen a claim for 
service connection for skin rash.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.     

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




